DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/08/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bodin et al. (US 2010/0164318, hereinafter “Bodin”).

Regarding claim 1, Bodin discloses a stator (11, see fig. 2) for a rotary electrical machine for a motor vehicle ([0050-0051]), the stator (11) comprising: 
a body (10) comprising notches (20) which open axially into front (16) and rear (18) axial end walls ([0054]) of the body (10), and are open radially in an inner wall (12) of the body (10); 
at least two windings (30) each forming a phase of the stator ([0060-0062]), each winding (30) comprising undulating turns (32) of wire (33) which comprise a series of axial strands (34, [0065]) received in an associated series of notches (20), and connection strands (36, [0066]) which connect the successive axial strands (34), by extending alternately projecting relative to the front axial end wall (16) and projecting relative to the rear axial end wall (18), 
wherein one winding ([0111-0112], see figs. 9-10) has a wire (58A) length which is shorter than that of the other winding (58B).  


    PNG
    media_image1.png
    276
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    723
    media_image2.png
    Greyscale


Regarding claim 2, Bodin discloses the stator according to claim 1, wherein the stator (11) comprises two phase systems (front and rear systems, see Examiner’s Note below), each phase system comprising at least one winding (30), and in that at least one winding (30) of the second phase system (front) has a wire (e.g. “58A”) length which is shorter ([0111-0112], see figs. 9-10) than that of a winding of the first phase system (rear, e.g. “58B”).  

Examiner’s Note: Since both systems (Applicant’s and Bodin’s) disclose six phase windings (see Applicant’s [0054] and Bodin’s [0061]) divided in two sets or halves, the Examiner is interpreting the two “phase systems”, as Applicant ([0054]), referring to the two sets/halves of the windings.

Regarding claim 3, Bodin discloses the stator according to claim 2, wherein each phase system (front and rear systems, see Examiner’s Note above) comprises a plurality of windings (30), and all the windings (30) of the second phase system (front) each have a wire length which is shorter (e.g. “58A”, [0111-0112], see figs. 9-10) than that of the windings of the first phase system (rear, e.g. “58B”).  
Regarding claim 4, Bodin discloses the stator according to claim 3, wherein in that within a single phase system (front and/or rear), the windings have the same wire length (short or long respectively).  
Regarding claim 6, Bodin discloses the stator according to claim 1, wherein the length of the winding which has a shorter wire length is at the most equal to 98% (90% to 98%, [0026], [0121]) of the length of the winding which has a longer wire length.
Regarding claim 7, Bodin discloses the stator according to claim 1, wherein the length of the winding which has a shorter wire length is at least 95% (90% to 98%, [0026], [0121]) equal to of the length of the winding which has a longer wire length.
Regarding claim 8, Bodin discloses the stator according to claim 1, wherein a winding comprises (see fig. 2, [0070-0072]) a first half-phase (38E, [0071]) forming an outer layer of turns (32, [0071]) and a second half-phase (38I, [0071]) forming an inner layer of turns (32, [0071]) superimposed radially ([0071]) in the notch (20) on the outer layer (see fig. 2), and the axial strands (34) of each half-phase (38E, 38I) are disposed in the notches (20) such that the axial strands (34) of the second half-phase (38I) are radially closer to the inner wall (12) than the axial strands (34) of the first half-phase (38E), with the connection strands (36E, [0072]) of the first half-phase (38E) forming outer chignons (40E) and the connection strands (36I, [0072]) of the second half-phase (38I) forming inner chignons (40I).  

    PNG
    media_image1.png
    276
    698
    media_image1.png
    Greyscale

Regarding claim 9, Bodin discloses the stator according to claim 8, wherein the turns (32) of each half-phase (38E, 38I) of a single winding (30) undulate in opposition (see fig. 2).  
Regarding claim 10, Bodin discloses the stator according to claim 8, wherein ([0086], [0114]) the wire length of each turn of the first half-phase and that of each turn of the second half-phase are identical for a single winding ([0086], [0114]).  
Regarding claim 11, Bodin discloses the stator according to claim 8, wherein the wire length (see “36I” in fig. 12) of each turn of the second half-phase (38I) is longer than the wire length (see “36E” in fig. 12) of each turn of the first half-phase (38E), such that a projecting axial height (see fig. 12) of the inner chignons (40I) is greater than a projecting axial height (see fig. 12) of the outer chignons (40E).  

    PNG
    media_image3.png
    392
    229
    media_image3.png
    Greyscale

Regarding claim 12, Bodin discloses a rotary electrical machine ([0050]) comprising a stator (11) according to claim 1 (see claim 1 rejection).  

Regarding claim 13, Bodin discloses a rotary electrical machine according to claim 12, forming an alternator or an alternator-starter or a reversible machine ([0050-0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bodin (US 2010/0164318) in view of Awazu et al. (US 2015/0042196, hereinafter “Awazu”).
Regarding claim 5, Bodin discloses the stator according to claim 1, but does not disclose that the winding with a shorter wire length is disposed radially closer to the inner wall of the stator body than the winding with the longer wire length.  
However, Awazu teaches (see figs. 3-4, [0035-0037]) a winding comprising a shorter wire length (21-23) is disposed radially closer to the inner wall (see fig. 4) of the stator body (51) than the winding with the longer wire length (11-13).  

    PNG
    media_image4.png
    350
    691
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Bodin’s stator, the winding with a shorter wire length disposed radially closer to the inner wall of the stator body than the winding with the longer wire length, in order to make the insertion of coils into the slots easier and reduce the amount of copper wire used and copper loss, as taught by Awazu ([0035-0036]). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 9:30 AM - 6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834